                                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF LOS ANGELES
10
11    GEORGE ESTRADA, an Individual; )         Case No. 2:19-cv-07869 AB (JPRx)
                                         )
12                      PLAINTIFF,       )
13    vs.                                )     [PROPOSED] ORDER FOR
                                         )     DISMISSAL PURSUANT TO
14
      MARRIOTT INTERNATIONAL,            )     FEDERAL RULE OF CIVIL
15    INC., a Corporation; STARWOOD      )     PROCEDURE 41(a)(1)(A)(ii)
16
      HOTELS & RESORTS                   )
      WORLDWIDE, LLC A/K/A               )     [Assigned to the Hon. Andre Birotte Jr.
17    SHERATON GRAND DOWNTOWN )                and Magistrate Judge Jean P.
18    LOS ANGELES A/K/A SHERATON )             Rosenbluth]
      GRAND LOS ANGELES, a Limited )
19
      Liability Company; and DOES 1-100, )
20    inclusive;                         )
                                         )
21
                                         )
22                      DEFENDANTS. )
23
24   ///
25   ///
26   ///
27   ///
28
                                        ORDER

                                         -1-
 1                                  [PROPOSED] ORDER
 2         The Court, having reviewed the foregoing Stipulation and finding good cause
 3   therefor,
 4         IT IS HEREBY ORDERED:
 5         1.      That the Stipulation is APPROVED.
 6         2.      The above-referenced action is dismissed without prejudice as to all
 7   Defendants.
 8         3.      Plaintiff and all Defendants are to bear their respective fees and costs
 9   incurred in this action.
10         IT IS SO ORDERED.
11
12   DATED: February 21, 2020               _______________________________
                                            HONORABLE ANDRE BIROTTE JR.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             ORDER

                                              -2-
